Title: To Benjamin Franklin from Jonathan Williams, Jr., 14 June 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear & hond sir.Nantes June 14. 1782.
I wrote you last Post relative to a ship of 300 Tons which is offered for Freight to take out the public Stores. The proprietor of this Ship is Mr Arnoux one of our principal Merchants here & his son in Law Mr Mitchel will call on you to talk on the subject whatever you do with him therefore will be conclusive on Mr Arnoux & I will take Care of the Execution here.
I am as ever most dutifully & affectionately Yours
Jona Williams J


The Prisoners I wrote about on the 26 March are gone at last & left me to pay my Engagements for their Board &c. This Letter has never been answered but I hope you will not let me suffer a Loss which certainly ought to be a charge of State more especialy as the Men have arrears due.
JW

